                   Dated: 6/5/2019




                                                                                                                         mk
                                          UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE

DEBTOR KAREN KAY MCGRIFF                                                                         Case No.   19-00269-MH3-13
            SSN XXX-XX- 1440
                  ORDER CONFIRMING CHAPTER 13 PLAN AND GRANTING RELATED MOTIONS

                                                   CONFIRMED WITH CHANGES

The Court finds that all information required under § 521(a)(1)(B) has been submitted and that the case is not dismissed under §
521(i). The Court further finds that it is in the best interests of creditors and the estate to confirm this case .
The debtor's plan has been transmitted to scheduled creditors and it has been determined after notice and an opportunity for
hearing that the plan meets the confirmation requirements of 11 U.S.C. § 1325 and all timely objections to confirmation have been
withdrawn, resolved, or overruled. It is, therefore, ORDERED:
    1. The plan is confirmed as set out below.
    2. A timely proof of claim must be filed before the creditor will be paid under the plan .
    3. The debtor shall not incur any debts without approval from the trustee or this Court , except debts necessary for emergency
       medical or hospital care.
    4. The debtor shall not reduce the amounts withheld for taxes on a W-4 submitted to an employer without approval of the
       trustee or the Court.

    5. The trustee shall deduct permitted compensation and expenses in accordance with 28 U .S.C. §586(e).

    6. Before making any disbursements to creditors under the plan, the trustee shall disburse to the Court Clerk the sum of
       $310.00 for filing fees.

    7. The debtor shall be responsible for the preservation and protection-including insurance-of all property of the estate .
    8. The trustee and the debtor retain the right to object to any claims or supplements to claims and to pursue any causes of
       action for the benefit of the debtor or the estate-including avoidance and recovery actions and actions that would upset the
       liens of creditors treated as secured under the confirmed plan.


PART 1:     NOTICES

    The confirmed plan DOES NOT include nonstandard provisions, set out in Part 9 below.
    This order is final and binding under 11 U.S.C. § 1327 upon entry of the order. This order may include provisions different
    than what was contained in the original plan. Parties are encouraged to carefully review the terms of this order and the
    previously noticed plan. Any request to reconsider the terms of this order should be raised within 14 days .
                                 Order Confirming Chapter 13 Plan and Granting Related Motions                         Page 1 of 6




           Case 3:19-bk-00269            Doc 29        Filed 06/05/19 Entered 06/05/19 13:47:48                     Desc Main
                                                       Document     Page 1 of 6
Debtor        MCGRIFF                                                          Case number      19-00269-MH3-13



    An exhibit attached to this order lists the claims treated under this confirmed plan as of the submission of this order to the
    Court. This list is subject to modification based on the subsequent allowance or disallowance of claims .

PART 2:     PLAN PAYMENTS AND LENGTH OF PLAN

Debtor will make payments to the trustee as follows:

    $1,642.00 MONTHLY from KAREN KAY MCGRIFF

    The plan is expected to last approximately 60 months. The plan will not be complete unless the payments to creditors
    specified in this order have been made.

Plan “base” and income tax refunds:
    Debtors shall pay to the trustee a minimum amount, called a “base,” of N/A.

    Any funds remaining from the base after making the other disbursements required by this order shall be used to increase the
    distribution to allowed nonpriority unsecured claims addressed in § 5 .1.

PART 3:     TREATMENT OF SECURED CLAIMS

3.1 Maintenance of payments and cure of default under 11 U.S.C. § 1322(b)(5).
      Installment payments on the secured claims listed below will be maintained , and any arrearage through the month of
     confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will
     be disbursed by the trustee.
    Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
    below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the
    installment payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed
    under Rule 3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment
    payment and shall file a notice of the adjustment and deliver a copy to the debtor , the debtor’s attorney, the creditor, and the
    U.S. Trustee, but if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the
    installment payment without adjusting the payments under Part 2 . The trustee is further authorized to pay any postpetition
    fee, expense, or charge, notice of which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the
    same disbursement level as the arrearage.
     Confirmation of this Plan imposes on any claimholder listed below the obligation to :
          · Apply arrearage payments received from the trustee only to such arrearages .
          · Treat the obligation as current at confirmation such that future payments , if made pursuant to the plan, shall
    not be subject to late fees, penalties, or other charges.
    If relief from the automatic stay is ordered as to any collateral listed below , all payments under this section to creditors
    secured by that collateral will cease.
                                                   Current monthly                             Last month
                                                                           Amount of                               Monthly payment
                                                   payment                                    in prepetition
Creditor/Collateral                                                        arrearage                              on arrearage, if any
                                                   (including escrow)                           arrearage
          NEWREZ LLC                              $850.32
          6558 KARI DR                                                    Prepetition:
          MURFREESBORO, TN 37129                                          $16,165.28                03/19                 pro rata

         MTG CONT 6558 KARI DR                                            Gap payments:
                                                                          $2,550.96                                       pro rata
                                                                          Months in gap:
                                                                          APR 2019-JUNE 2019


                                                             Chapter 13 Plan                                      Page 2 of 6




            Case 3:19-bk-00269          Doc 29      Filed 06/05/19 Entered 06/05/19 13:47:48                  Desc Main
                                                    Document     Page 2 of 6
Debtor        MCGRIFF                                                              Case number          19-00269-MH3-13



3.2 Valuation of security and claim modification.
    For each claim listed below, the Court determines the value of the creditor’s interest in any property securing the
    claim in accordance with the amount stated in the column headed Value securing claim. If this amount exceeds any
    allowed claim amount, the claim will be paid in full with interest at the rate stated below . If the amount is less than
    the allowed claim amount, the claim will be paid the full value securing the claim, with interest at the rate stated
    below.
    The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim
    under § 5.1. If the value securing a creditor’s claim is listed below as zero or no value , the creditor’s allowed claim
    will be treated entirely as an unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any
    value must be addressed in Part 9. The amount of a creditor’s total claim stated on a proof of claim filed in
    accordance with the Bankruptcy Rules controls over any contrary amount stated below .
    The holder of any claim listed below as secured by any value will retain the lien until the earlier of :
    (a)     payment of the underlying debt determined under nonbankruptcy law , or
    (b)     discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor .
    If relief from the automatic stay is ordered as to any collateral listed below , all payments under this section to creditors
    secured by that collateral will cease.
                                                                                                        Value of
                                                                   Amount                              collateral
                                                                      of                Value securing less than Interest                Monthly
Creditor/Collateral                                                 Claim                   claim                 Rate                   Payment
                                                                                                        Claim?
PYOD LLC                                                           $14,786.35             $67,421.00           No        5.50%               $282.45
 6558 KARI DR
 6558 KARI DR, MURFREESBORO, TN 37129


3.3 Secured claims excluded from 11 U.S.C. § 506.
                                             --------------- NONE ---------------

3.4 Lien avoidance.
                                                      --------------- NONE ---------------

3.5 Surrender of collateral.
                                                      --------------- NONE ---------------

PART 4: TREATMENT OF PRIORITY CLAIMS (INCLUDING ATTORNEY'S FEES AND DOMESTIC SUPPORT
OBLIGATIONS)

4.1 Attorney’s fees.
     The balance of fees currently owed to CLARK AND WASHINGTON PC is $4,250.00. The total fee awarded to the attorney is
     $4,250.00 pursuant to Administrative Order 18-1 .

     Except for any fees retained as a "Success Incentive" , the balance of fees awarded by this order and any additional fees that may be
     awarded shall be paid through the trustee as follows: Available funds.



4.2 Domestic support obligations.

                                                                 Chapter 13 Plan                                           Page 3 of 6




            Case 3:19-bk-00269             Doc 29       Filed 06/05/19 Entered 06/05/19 13:47:48                       Desc Main
                                                        Document     Page 3 of 6
Debtor       MCGRIFF                                                        Case number   19-00269-MH3-13



(a) Pre- and postpetition domestic support obligations to be paid in full.
                                                    ----------NONE----------

(b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount .
                                                    ----------NONE----------

4.3 Other priority claims.
                                                    ----------NONE----------

PART 5:    TREATMENT OF NONPRIORITY UNSECURED CLAIMS AND POSTPETITION CLAIMS

5.1 Nonpriority unsecured claims not separately classified.

   Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata . A minimum sum of -0- and a
   minimum dividend of 100.000% shall be paid to these claims. Any funds remaining after disbursements have been made to all
   other creditors provided for in this plan shall also be distributed to these claims .



5.2 Interest on allowed nonpriority unsecured claims not separately classified.
Interest on allowed nonpriority unsecured claims that are not separately classified will be paid at an annual percentage
rate of 5.50%.

5.3 Maintenance of payments and cure of default on nonpriority unsecured claims.
                                               --------------- NONE ---------------

5.4 Separately classified nonpriority unsecured claims.
                                               --------------- NONE ---------------

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

   Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.
                                                  ----------NONE----------

PART 6:    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory
    contracts and unexpired leases are rejected.
                                              --------------- NONE ---------------

PART 7:    ORDER OF DISTRIBUTION OF AVAILABLE FUNDS BY TRUSTEE

7.1 The trustee will make monthly disbursements of available funds in the order indicated by the “disbursement
    levels” in the attached Exhibit.



                                                          Chapter 13 Plan                                Page 4 of 6




           Case 3:19-bk-00269         Doc 29     Filed 06/05/19 Entered 06/05/19 13:47:48             Desc Main
                                                 Document     Page 4 of 6
Debtor       MCGRIFF                                                           Case number       19-00269-MH3-13


   If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan for any
   disbursement level, the trustee shall allocate available funds to the claims in that disbursement level pro rata . If available
   funds in any month are not sufficient to disburse any current installment payment due under § 3 .1, the trustee shall
   withhold the partial payment amount and treat the amount as available funds in the following month .

PART 8:     VESTING OF PROPERTY OF THE ESTATE

8.1 Property of the estate will vest in the debtor upon discharge or closing of the case, whichever occurs earlier, unless an
    alternative vesting date is specified below:


PART 9:         NONSTANDARD PLAN PROVISIONS

                                                      ----------NONE------------




Approved:
/s/CLARK AND WASHINGTON PC
CLARK AND WASHINGTON PC                                                                 MARIAN F HARRISON
ATTY FOR THE DEBTOR                                                                     Bankruptcy Judge
237 FRENCH LANDING DR
NASHVILLE, TN 37228
615-251-9782
cwnashville@cw13.com



Original 341 Date: 3/5/2019 8:30:00AM
Case no: 19-00269-MH3-13
Printed:    06/05/2019       9:54 am




                                                             Chapter 13 Plan                                       Page 5 of 6




            Case 3:19-bk-00269          Doc 29      Filed 06/05/19 Entered 06/05/19 13:47:48                   Desc Main
                                                    Document     Page 5 of 6
Debtor        MCGRIFF                                                         Case number          19-00269-MH3-13


                                                             EXHIBIT
                       SCHEDULED AND ALLOWED CLAIMS AND ORDER OF DISTRIBUTION
   The list below identifies the claims treated under this confirmed plan as of the submission of this order to the Court . This
   list is subject to modification based on the subsequent allowance or disallowance of claims .
   The “disbursement level” indicates the order of distribution on a monthly basis . See Part 7 of the attached Order.
   * An asterisk next to a claim indicates that a proof of claim has been filed for the listed creditor . No disbursements will be
   made on any claim pursuant to the plan unless a timely proof of claim is filed .
   ! An exclamation mark next to a claim indicates the trustee has placed a “reserve” on the claim and will withhold
   disbursements pending a further determination. For information about a “reserve” contact the trustee’s office.
                                                                                                                              Order of
              Name of Creditor                                  Type of Claim                                                Distribution

              US BANKRUPTCY COURT                               FILING FEE                                                        1
              US BANKRUPTCY COURT                               NOTICE FEE                                                        2
   *          NEWREZ LLC                                        MTG-ON GOING MTG PYMT                                             3
              MTG CONT 6558 KARI DR
   *     !    PYOD LLC                                          MTG-PIF MTG CLMS                                                  4
              6558 KARI DR
              CLARK AND WASHINGTON PC                           ATTORNEY FEE                                                      5
   *          NEWREZ LLC                                        MTG-PRE-PETITION ARREARS                                          5
              MTG ARRS THRU MAR 2019 6558 KARI
              DR
   *          NEWREZ LLC                                        MTG-GAP PYMTS (POST PET/PRE CONF)                                 5
              APR - JUNE 2019 6558 KARI DR
         !    CLARK AND WASHINGTON PC                           ATTY SUCCESS INCENTIVE/PRIOR ATTY                                 6
              FIRST BANK                                        UNSECURED/SPECIAL                                                 7
              BANK DEFICIENCY
   *          FSNB NA                                           UNSECURED/SPECIAL                                                 7
              BALANCE DEFICIENCY
   *          HARPETH FINANCIAL SERVICES LLC                    UNSECURED/SPECIAL                                                 7
   *          LVNV FUNDING LLC                                  UNSECURED/SPECIAL                                                 7
              FIRST PREMIER BANK SOL ISSUE
              PATHGROUP                                         UNSECURED/SPECIAL                                                 7
              MEDICAL
              RUTHERFORD CO EMERGENCY ME                        UNSECURED/SPECIAL                                                 7
              1305 CLAIM                                        UNSECURED - 1305                                                  8




                                                            Chapter 13 Plan                                             Page 6 of 6
                                                                                            This Order has been electronically
                                                                                            signed. The Judge's signature and
                                                                                            Court's seal appear at the top of the
                                                                                            first page.
                                                                                            United States Bankruptcy Court.

             Case 3:19-bk-00269        Doc 29      Filed 06/05/19 Entered 06/05/19 13:47:48                         Desc Main
                                                   Document     Page 6 of 6
